DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 7/01/2022. Claims 1 and 11 were amended.  Claims 2-3 and 12-13 were canceled. New claims 23-24 were added. There-fore, claims 1, 4-11 and 14-24 are pending for examination. 

REASONS FOR ALLOWANCE
Claims 1, 4-11 and 14-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claim 1 and 11. The related art of record fails to disclose, suggest or provide the motivation to teach the features of receiving a plurality of aircraft data at a communication interface of a helmet system of an aircraft, wherein the aircraft data comprises a copy of data stored in a crash survivable memory unit of the aircraft received on a first wireless link, and the aircraft data comprising flight data including one or more of aircraft and engine parameters received on a second wireless link; formatting, by a processing system of the helmet system, the aircraft data, received through the communication interface, into a plurality of time sequential records, along with storing the time sequential records in a memory system of the helmet system; managing storage within the memory system as a circular buffer; and storing, in the memory system, user data associated with an aircraft operator and the additional claimed subject matter, as a whole. Moreover, the related art indicates that this system and method are novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684